Citation Nr: 0303503	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for status post 
fracture of the left great toe, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1985 to May 1989 
and from June 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

At his September 2002 Travel Board hearing, the veteran 
appeared to be raising a claim of entitlement to a total 
disability rating based in individual unemployability due to 
service-connected disabilities (TDIU).  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by only 
slight objective evidence of pain; there is no evidence of 
marked deformity, swelling, or characteristic callosities.

2.  The veteran's left great toe disability most clearly 
approximates a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2002).

2.  The criteria for entitlement to a 20 percent rating for 
status post fracture of the left great toe have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to increased rating claims, 
informed him of the reasons for which it had denied his 
claims, and provided him additional opportunities to present 
evidence and argument in support of his claims.  Further, the 
Board notes that the claims file contains relevant service, 
VA, and private medical records, including a May 2001 VA 
examination that assessed the severity of the veteran's 
service-connected disabilities.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims, and in the February 2002 statement of the case the 
veteran was notified of the evidence he could submit and the 
evidence that VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

In December 1993 the RO granted service connection for the 
veteran's bilateral pes planus and left great toe 
disabilities.  Both disabilities are currently rated as 10 
percent disabling.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Under Diagnostic Code 5276, pes planus, an evaluation of 10 
percent is provided for moderate foot impairment as shown by 
objective medical evidence of weight-bearing over or medial 
to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet, bilateral or 
unilateral.  Severe manifestations, such as objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities will be 
granted a 30 percent rating when bilateral.  Pronounced 
bilateral pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, none of which are improved by orthopedic shoes 
or appliances, will be awarded a 50 percent schedular 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5280, unilateral hallux valgus is rated 
10 percent disabling if operated with resection of metatarsal 
head, and also as 10 percent disabling if severe, equivalent 
to amputation of the great toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  The Board notes that Diagnostic Code 
5280 provides for a maximum schedular rating of 10 percent.

Under Diagnostic Code 5284, a moderate foot injury warrants a 
10 percent rating, a moderately severe foot disability 
warrants a 20 percent rating, and a severe foot injury will 
be assigned a 30 percent rating.

At a May 2001 VA examination of the feet, the veteran 
complained of pain, weakness, stiffness, swelling, 
fatigability, and lack of endurance upon walking.  The 
veteran indicated that he suffered from flare-ups when 
standing too long or wearing hard shoes.  Physical 
examination of the left foot revealed slight objective 
evidence of painful motion.  There was no edema, instability, 
weakness, tenderness, callosities, or unusual shoe wear 
pattern.  The veteran's feet were warm and dry, and there 
were no hammertoes present.  Pes planus was noted and the 
arch was 1.5 centimeters from the floor.  Alignment of the 
Achilles tendon was not changed, and there was no valgus 
correctable by manipulation.  Hallux valgus in the angulation 
of the left great toe was 30 degrees.  The diagnosis was 
congenital pes planus and hallux valgus with history of a 
fracture of the left great toe.  X-rays of the left great toe 
revealed no soft tissue abnormalities but did indicate a post 
fracture of the left great toe.  Left foot X-rays showed no 
fracture or dislocation.

A November 2001 private medical record indicates that the 
veteran was considering surgery to reduce left big toe pain.  
X-rays revealed hallux valgus deformity; the veteran's 
private physician noted that the veteran might have 
"osteoarthritis type of pain."

At his December 2001 RO and September 2002 Board hearings the 
veteran testified that he had severe pain and swelling in his 
feet, and would often have calluses trimmed from his feet.  
He also said he would soak his feet in Epsom salts.  He 
indicated that his previously prescribed orthotics did not 
help much, especially concerning his left foot.

As for the veteran's bilateral pes planus, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for this disability.  There have been no 
findings of severe or pronounced manifestations, such as 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, or characteristic callosities.  The Board 
has considered the veteran's December 2001 RO and September 
2002 Board hearing testimony concerning his pes planus 
disability, especially as it pertains to his problems with 
limitation of motion as well as the functional impairment 
which may be attributed to the associated pain and weakness, 
see 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, even when considering such factors, the 
Board finds that the evidence does not lead to the conclusion 
that the veteran's bilateral pes planus more nearly 
approximates the criteria (severe) for a 20 percent rating 
under Diagnostic Code 5276.  38 C.F.R. § 4.7.  In this 
regard, the Board observes that the May 2001 VA examination 
revealed only slight objective evidence of pain, and there 
was no evidence of marked deformity, swelling, or 
characteristic callosities.

As for the veteran's left great toe disability, the Board 
notes that Diagnostic Code 5280 provides for a maximum 
schedular rating of 10 percent, the rating currently assigned 
to the veteran.  The Board here observes that in November 
2001 the veteran's private physician discussed left great toe 
surgical intervention with the veteran.  Left great toe 
arthritis has been suggested (although not confirmed by X-
rays), and the Board notes the veteran's hearing testimony 
and long-standing complaints associated with his left great 
toe.  When considering the DeLuca factors in light of the 
complete evidence of record, the Board finds that the 
veteran's left great toe disability more nearly approximates 
the criteria for a 20 percent rating under Diagnostic Code 
5284.  While recognizing that the veteran's left great toe 
disability is technically not a foot injury, the Board is 
faced with the fact that the current rating of 10 percent 
does not adequately compensate the veteran for his left great 
toe pain and functional impairment.  38 C.F.R. § 4.7.  As the 
veteran's left great toe injury is not severe and has not 
been described as such, a rating of 30 percent under 
Diagnostic Code 5284 is not warranted in this case.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's bilateral pes planus and left great toe 
disabilities have resulted in frequent hospitalizations or 
caused a marked interference in the veteran's employment.  
The Board is therefore not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.

Entitlement to a rating of 20 percent for status post 
fracture of the left great toe is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

